Case: 2:18-cv-01060-EAS-EPD Doc #: 136-19 Filed: 02/17/21 Page: 1 of 3 PAGEID #: 2925

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DEARREA KING,
Case No. 2:18-cv-1060
Plaintiff,
Judge Edmund A. Sargus, Jr.

Chief Magistrate Judge Elizabeth A.
Preston Deavers
CITY OF COLUMBUS, OHIO, et al.,

 

 

AFFIDAVIT OF
Defendants. ROBERT REFFITT
STATE OF OHIO
COUNTY OF FRANKLIN, SS:
1. I, Robert L. Reffitt, having been first duly cautioned and sworn, do hereby state and

affirm that I have personal knowledge of the facts stated in this affidavit below and that I am
competent to testify to those facts.

2. [ am employed by the Columbus Division of Police (“CPD”) as a police officer.
My hire date with the CPD was December 7, 2003.

3. On the evening of September 14, 2016, CPD Officer Bryan Mason and I responded
to an armed robbery in the area of S. 18th Street and E. Broad Street in Columbus Police Cruiser
#7514. We were working as partners and I was driving our cruiser.

4, We turned southbound onto Hoffman Avenue from East Broad Street and I saw
three males on the sidewalk on the west side of the street, just south of East Capital Street. | now
know that two of these three individuals were Tyre King and Demetrius Braxton.

5. At the same time, I saw CPD Officers Kevin Yankovich and Ryan McKee in CPD

Cruiser #R-72 turn northbound onto Hoffman Avenue from Madison Avenue. When this

Dearrea King vy. City of Columbus, Ohio, et al. 8.D. Ohio No, 2:18-cv-1060
Affidavit of Robert Reffitt
Page | of 3
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-19 Filed: 02/17/21 Page: 2 of 3 PAGEID #: 2926

happened, Mr. King and Mr. Braxton fled westbound between the houses. Officer Mason exited
our cruiser and ran westbound on East Capital Street. I pulled the cruiser in behind Officer Mason
and followed him for a short distance.

6. I saw Officer Mason run past the first house, turn southbound into a small parking
area, and begin yelling commands at Mr. King to "Get on the ground! Get on the ground!"

fs [ stopped and exited the cruiser and went to the driver’s (east) side of a southbound
facing parked car so as to cut Mr. King off from going that direction away from Officer Mason.
Mr. King then stopped in front of the parked car. It appeared that he wanted to go one way or the
other but could not.

8. Mr. King then pulled a gun out of his waistband. | immediately felt that Mr. King
posed a deadly threat and I believe that I heard Officer Mason yell, "Don't do it!" I was preparing
to shoot my gun at Mr. King, but didn’t have a clear shot, when I heard Officer Mason fire three
shots. Mr. King fell and dropped his gun. Mr. King’s gun hit a parking block and slid in front of
the parked car’s driver’s side front tire. Everything had happened very quickly with all three shots
occurring within two or three seconds of me exiting my cruiser.

9. I then provided cover for Officer Mason while Mr. King was handcuffed and the
scene was secured. I immediately aired for a medic for Mr. King. For purposes of this affidavit, |
have reviewed an audio file labeled AUDIO 12 2016-09-14 19.46.25 _Ch63 which is a true and
accurate recording of my call in which | state “Madison and 18". We have shots fired. Start a
medic. Suspect down.”

10. [ am aware that Demetrius Braxton now alleges that after the shooting of Mr. King,

Officer Mason stated, "Ya'll dumb. Ya'll should have stopped. You should have got down. Ya'll

Dearrea King v. City of Columbus, Ohio, et al. $.D. Ohio No. 2:18-cv-1060
Affidavit of Robert Reffitt
Page 2 of 3
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-19 Filed: 02/17/21 Page: 3 of 3 PAGEID #: 2927

so stupid. Just a bunch of dumb n*****s." This allegation is false. Officer Mason did not state a

racial slur. Officer Mason did not direct a racial slur towards Mr. King or Mr. Braxton.

A. Litre

‘ROBERT REFFITT

FURTHER AFFIANT SAYETH NAUGHT.

Sworn to before me and subscribed in my presence on February [D , 2021.

- Kn —

NOTARY PUBLIC - STATE OF OHIO

KATHLEEN AUKERMAN My commission expires: (0 | Lb | q |
Notary Public. State of Ohio

My Commission Expires 06-16-2021

 

Dearrea King v. City of Columbus, Ohio, et al. $.D. Ohio No. 2:18-cv-1060
Affidavit of Robert Reffitt
Page 3 of 3
